Title: Thomas Jefferson to Richard Barry, 27 April 1810
From: Jefferson, Thomas
To: Barry, Richard


          
            Sir
             
                     Monticello 
                     Apr. 27. 10.
          
           In your letter of Jan. 29. you were so kind as to inform me that mr Latrobe would do me the favor to spare me some window glass. having never heard further of it, I am afraid it has miscarried or lodged by the way. being much in want of it I trouble you with the
			 request to make any necessary enquiries after it, & to be so good as to inform me, so that I may take measures to get it. Accept the assurances of my esteem.
          
            Th:
            Jefferson
        